Stevens, J.
(dissenting). As the writer interprets the record before us, the conclusion of the majority is erroneous in two particulars: First, in holding the objection of counsel to the competency of James E. and Elizabeth Siver as witnesses insufficient, under the statute, to cover communications; and, second, in holding that any substantial part of their testimony is admissible. The testimony of these witnesses covered two conversations with John S. Secor, and related to the exchange of properties complained of. James E. and Elizabeth Siver were husband and wife, and were sued jointly in this action. The objection of counsel, which is copied in full in the majority opinion, was based upon Section 4004 of the Code, but does not refer more specifically thereto than as “the statute prohibiting the witness, as a party to the suit, from detailing personal transactions with a person since deceased.” Both “transaction” and “communication” are used in the statute. The *1139word “communication” is omitted from the objection. It is, of course, true that the witnesses were competent to testify in their own behalf to any matter not coming within the inhibitions of the statute. The objection specifically challenged the competency of the witnesses to testify to all matters relating to personal transactions with Secor. The inclusion of the word “communication” would have added nothing to the plain meaning and intention of counsel, which manifestly was to have excluded all communications and transactions between the witness and deceased which were material to the issues. The attention of the court was directed to the statute, under which counsel claimed the witnesses were incompetent to testify. It may be conceded that the words “transaction” and “communication” are not necessarily synonymous, and that either may exist independent of the other. If we limit the word “transaction” strictly to matters which are immediately connected with and part of a consummated act or contract, it must, nevertheless, necessarily include, directly or indirectly, conversations, communications, and negotiations leading thereto. A communication is not necessarily a transaction, and may not in any way relate to a matter of business; but a consummated transaction of the nature involved in this controversy, as shown by the evidence, included numerous communications and conversations. This court, in Sheldon v. Thornburg, 153 Iowa 622, said:
“While the word ‘transaction,’ as used in the statute, may not, perhaps, be open to any all-embracing definition universally applicable to all cases, it is, perhaps, sufficient for present purposes to say that anything said or done between the witness and deceased, or any act or communication in which they both had any part, and of which jboth had knowledge, and concerning which the deceased, if living, could speak in corroboration or denial of the statements of the living witness, is a ‘transaction,’ within the *1140purpose and intent of the law, and the surviving witness, if disqualified by interest, is incompetent to testify concerning it against the administrator of such deceased person.”
This definition was criticized in Hayes v. Snader, 182 Iowa 443; but the limitations placed thereon in said case are scarcely applicable to the present controversy. As bearing upon this question, see Holliday v. McKinne, 22 Fla. 153; Harte v. Reichenberg, (Neb.) 92 N. W. 987; Cunningham’s Admr. v. Speagle, 106 Ky. 278 (50 S. W. 244) ; Whitney v. Brown, 75 Kan. 678 (90 Pac. 277).
In the opinion of the writer, the objection was clearly sufficient; and, if the witnesses were, in fact, incompetent, under Section 4604, to testify to either communications or transactions with Secor, it should be sustained.
James E. Siver, his wife, and Secor wex*e all present during all of the conversations covered by counsel’s inquiry. The conversation of Secor was apparently addressed to both of the defendants, although the conversations- were probably had principally with the husband. Occasionally, the conversation between the two men was interrupted by an inquiry of the wife as to various matters relating to the farm, defendant’s ability to pay therefor, etc. The conversation appears to have been orderly, and but one of the parties spoke at a time. The matters detailed by the witnesses relate to the same subject-matter. Both defendants were interested listeners to what Secor said. There were not two independent series of conversations, one. between James E. Siver and Secor,-in which the wife took no part, and another between the latter and his wife, in which the husband took no part, but two continuous conversations, addressed to and participated in by all of them. It does not appear that there was a completed, independent conversation between James E. Siver and Secor, in which Ms wife took no ■ part, but which she overheard, nor a completed, independent conversation between Secor and .Mrs. *1141Siver, which the husband overheard, but in which he took no part, but both conversations related to a single subject-matter, were continuous, and were participated in by the three parties present. To hold otherwise would be to pervert the.facts, and utterly destroy the statute. No doubt, a witness who is incompetent to testify to a personal transaction with a person deceased at the time of the trial, is competent to relate a conversation in which the witness took no part, between such deceased person and a third party. Lines v. Lines, 54 Iowa 600; Smith v. James, 72 Iowa 515, 517; Hughes v. Silvers, 169 Iowa 366; Schubert v. Barnholdt, 177 Iowa 232; Hart v. Hart, 181 Iowa 527; Hayes v. Snader, supra. But the evidence offered clearly related to personal transactions with Secor, participated in by both of the witnesses, and they could not be examined in reference thereto.
For the reasons stated, I would reverse.
Ladd, J., concurs in the dissent.
SalingeR, J., concurs in the conclusion reached in this dissent.